Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15th, 2021 has been entered.

Remarks
This Office Action acknowledges Applicant’s remarks and amendment made on November 15th, 2021 in constitution with the RCE filing of November 15th, 2021.  Claims 1-6, 8-11, 13, and 16-22 are pending.  Claims 7 and 12 are canceled.
Further, claims 18 and 21 are present in the claim listing, but are dependent upon canceled claims 7 and 12, respectively.
	Further, in view of the amendments made to the claims, a restriction requirement is made as discussed below.



Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 16 drawn to a parallelized chain-synthesizing apparatus, classified in G01N21/6452.
II. Claims 4-6, and 17, drawn to a parallelized chain-synthesizing apparatus, classified in B01J19/0046.
III Claims 8, 9, 13, 19, and 22, drawn to a parallelized chain-synthesizing apparatus classified in B01L3/502715.
IV. Claims 10, 11, and 20, drawn to a parallelized chain-synthesizing apparatus, classified in G01N 15/1427.


The inventions are independent or distinct, each from the other because:
Inventions [II,III,IV] and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination(s) as claimed does not require the particulars of the subcombination as claimed because it does not require that the substrate is a non-transmissive material or inner walls of the wells are coated with a non-transmissive substance.  The subcombination has separate utility such as a microplate with light blocking/light preventing properties for particular optical investigation from certain directions or preventing cross-talk among the wells.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and operation as invention II is drawn to a particular arrangement of a two-dimensional array of optical filters/shutters being configured to independently block or allow radiation to a respective well to encode information into the growing polymeric chains, and invention III is drawn to a particular arrangement of a two dimensional array of LEDs disposed over and arranged to illuminate a different one of the wells to encode information into the growing polymeric chains.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions [II,III] and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function as invention IV is directed to a particular light scanning system including a distinct fast steering mirror and which includes a configuration for synchronization as claimed which provides an applied control scheme that is not found within the apparatuses of inventions II,III which have .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

***Examiner notes that it appears that Applicant may amend independent claim 1 to remove the recitation “wherein the substrate is a non-transmissive material or inner walls of the wells are coated with a non-transmissive substance” to then provide a generic claim along with three distinct species of a) ind. cl. 4, b) ind. cls. 8&13, and c) ind. cl. 10.  
To this end, an election of one of the species a-c may be made and examined along with the generic claim for patentability.
It is also seen that the aspect of “wherein the substrate is a non-transmissive material or inner walls of the wells are coated with a non-transmissive substance” appears to be isolated to the “2nd strategy,” which encompasses that of ind. cls. 8&13 (see par. [0078] of Applicant’s pre-grant publication US 2019/0009240).***


and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to Grant Houston on January 26th, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEIL N TURK/           Primary Examiner, Art Unit 1798